      Case 3:18-cv-01227-L-BLM Document 11 Filed 10/12/18 PageID.67 Page 1 of 3




1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
3
     LAW OFFICES OF TODD M. FRIEDMAN,
     P.C.
4    21550 Oxnard St., Suite 780
5    Woodland Hills, CA 91367
     Phone: 877-206-4741
6
     Fax: 866-633-0228
7    tfriedman@ toddflaw.com
     abacon@toddflaw.com
8
     Attorneys for Plaintiff
9

10
                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
11

12
     GORDON SIU, on behalf of himself                      )      Case No.
13   and all others similarly situated,                    )
14
                                                           )       3:18-cv-01227-L-BLM
     Plaintiff,                                            )
15
                                                           )      JOINT STIPULATION OF
     vs.                                                          DISMISSAL OF ACTION OF
16                                                         )
                                                           )      THE INDIVIDUAL CLAIMS
17   COX COMMUNICATIONS, INC.;                                    WITH PREJUDICE AND THE
     and DOES 1 through 10, inclusive, and                 )
18                                                         )      PUTATIVE CLASS CLAIMS
     each of them,
                                                           )      WITHOUT PREJUDICE
19
     Defendants.                                           )
20                                                         )
21
            NOW COME THE PARTIES by and through their attorneys to respectfully
22
     move this Honorable Court to dismiss this matter with prejudice as to the named
23

24
     Plaintiff, and without prejudice as to the Putative Class alleged in the complaint,

25
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear

26
     their own costs and attorney fees. A proposed order has been concurrently

27
     submitted to this Court.

28
            ///


                                      Stipulation to Dismiss- 1
      Case 3:18-cv-01227-L-BLM Document 11 Filed 10/12/18 PageID.68 Page 2 of 3




1                       Respectfully submitted this 12th Day of October, 2018,
2
                                          By: s/ Adrian R. Bacon Esq.
3                                             Adrian R. Bacon
4                                             Attorney for Plaintiff
5
                                             By: s/ Michael R. Weinstein _
6                                                   Michael R. Weinstein
7
                                               Attorney for Defendant

8

9                                  Signature Certification
10         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
11
     Policies and Procedures Manual, I hereby certify that the content of this
12
     document is acceptable to counsel for Defendant and that I have obtained their
13
     authorization to affix their electronic signature to this document.
14

15   Dated: October 12 2018 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16

17
                                   By: _s/ Adrian R. Bacon
                                        Adrian R. Bacon ESQ.
18
                                         Attorney for Plaintiff
19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
      Case 3:18-cv-01227-L-BLM Document 11 Filed 10/12/18 PageID.69 Page 3 of 3




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on October 12 2018, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 12 2018, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Adrian R. Bacon
10
     Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
